DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on August 13, 2020, has been entered.  Claims 1, 16, and 17 have been amended.  Therefore, the pending claims are 1 - 17.
Specification
The specification filed on August 13, 2020 has been entered. The amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendments to add the limitation that the fiber yarns were “not more than 50D” instead of 30D is considered to be new matter. The disclosure as originally filed stated that the fibers were 30D and did not teach limiting the size to 50D. While the disclosure suggested that the denier in a first fabric layer could be different from the denier in a different fabric layer, the disclosure does not teach or suggest that the yarns have a size limitation or that the maximum size should be 50 D. Further, the applicant provided no evidence that the substitution would be understood by those with ordinary skill in the art.
Further, the disclosure replaced “weaving densities” with the term “needle gauge”. It is not clear from the original disclosure that weaving densities was obviously wrong and that needle gauge would be the understood substitution. While the original disclosure teaches that the layers should be knitted together at the crest and through, the original disclosure does not require that the original layers were all knitted. Further, the term gauge is not used in the original disclosure at all. The applicant has provided no evidence that this substitution is for clarification and would be understood by those with ordinary skill in the art. Thus, the replacement is new matter,
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed disclosure and claims do not teach that the fibers have a size of not more than 50D. There is no evidence that this size range would have been understood from the original disclosure. Thus, the limitation is considered to be new matter.
Claims 1 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “needle gauges” is considered to be new matter. The original filed disclosure and claims do not teach the fabric layers have needle gauge, but weaving densities which is a different type of manufacturing, i.e., knitting verse weaving. Not does the original make clear that tall the layers must be knitted. There is not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “not more than 28G” in claim 1 is indefinite. It is unclear what 28G is measuring. The disclosure and the claim fail to define what “28G” represents. Claims 2 – 17 are rjeted due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurray (2004/0097151) in view of Graichen (7,415,845) and Vogt et al. (2005/0214510).
	McMurray discloses a breathable spacer fabric having a decorative first and second layer which are separated by a series of spacer yarns (paragraph 8). The first and second layers can include designs that are printed onto the fabric are knitted into the fabric, these layers would correspond to the applicant’s first and second layers. Further, the spacer yarns would correspond to the middle yarns and as shown in 
	However, McMurray is not explicit that the designs on the different layers would be see together from the top surface. Graichen is drawn to a multi-layer fabric formed at the same time comprising a back layer, a middle layer, and front layer (Column 1, lines 33 - 48). The shade includes a pattern that allows one to see all three layers producing a new pattern from the front layer (column 2, lines 15 – 25). The design technique allows one to produce various patterns and designs by layering the pieces of the design together. Vogt et al. is drawn to a multilayered structure with a sheer upper layer to allow the bottom layer to be seen through the upper layer and produce a decorative, three-dimensional design that is original and desirable (abstract). Thus, it would have been obvious to one having ordinary skill in the to choose to have a more transparent upper layer, as taught by Vogt et al., in the fabric of McMurray to allow the patterns on the different layers to form a decorative three-dimensional effect. Further, it would have been obvious to give all three layers patterns or designs that work together to create a multi-layer image when joined together. Further, it would have bene obvious to have the middle layer be not more than 28G to create an open middle layer that would keep the back layer visible during use. Finally, it would have been obvious to use different designs in the layers of the same or different colors to create an aesthetically pleasing finished design. Thus, claims 1, 3 – 7 are rejected.
	Further, McMurray fails to teach the thickness of the spacer fabric. However, McMurray discloses that the fabric is designed to produce a breathable fabric which can be used to replace padded or similar types of fabrics (paragraphs 2 and 3). Thus, the aim of McMurray is to produce thicker fabric which resembles padded fabrics which have thickness and cushion for comfort. Therefore, it would have been obvious to one having ordinary skill in the art to produce a spacer fabric in McMurray with a thickness of greater than 1.5mm to produce the desired cushiony texture needed to replace foamed fabrics. Thus, claim 2 is rejected.
Claims 8 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurray and Graichen and Vogt et al. as applied to claim 1 above, and further in view of Eastman (2011/0102890).
The features of McMurray, Graichen, and Vogt et al. have been set forth above. McMurray fails to teach adding additional layers to the spacer fabric. Eastman is drawn to creating a display with a unique three dimensional image (abstract). Eastman discloses combining together different fabric layers that are transparent to produce a three-dimensional visual effect in the final product by combining together a first fabric with a first image and a second layer with a second image (paragraph 5). It would have been obvious to combine together multiple imaged three-dimensional fabric layers taught by McMurray to create a three-dimensional fabric design, as suggested by Eastman. The layered imaged fabrics combined together create a unique design (paragraph 30). Thus, claims 8 – 17 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
March 21, 2022




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789